DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 23-26; species:SEQ ID NO: 2 for nucleic acids encoding human IL-15, and SEQ ID NO: 6 for nucleic acid encoding human IL-15Ra) in the reply filed on 2/15/2021 is acknowledged.
	Amended claim 23, (1/27/2021), and original claims 24-26, are under consideration by the Examiner.
	Claims 1-22, and 27-39 have been canceled.
Information Disclosure Statement: 
3.	The information disclosure statements filed on 10/9/2020, 5/1/2020, and 3/4/2019 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  Signed and dated copies of the PTO-1449 forms are attached herewith.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  
MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Yichen Liu on 4/12/2021.

5.	The application has been amended as follows:

IN THE CLAIMS:
23.    (Currently Amended) A method of recombinantly producing a human IL-15 and a human IL-15Ra complex, comprising:
(a)    culturing a cell expressing a human IL-15 encoded by a nucleic acid sequence with at least 95% identity to nucleic acid residues 1 to 489 of SEQ ID NO:2; and a human IL15Ra encoded by: (i) a nucleic acid sequence with at least 95% identity to nucleic acid residues 1 to 804 of SEQ ID NO:5; or (ii) a nucleic acid sequence with at least 95% identity to nucleic acid residues 1 to 615 of SEQ ID NO:6 and
(b)    purifying the human IL-15 and human IL-15Ra complex,
wherein the cell expresses at least 150 ng/million cells of human IL-15 per day when cultured in serum-free media.
	
6.	Claims 23-26 are allowable.

7.	The following is an Examiner's Statement of Reasons for Allowance: 

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646